Title: To George Washington from B. N. M., 13 June 1797
From: B. N. M.
To: Washington, George



Sir
Prince Edward [County] 13th June 1797

Having always had the strongest conviction of the many noble Virtues with which Heaven has endowed you, and particularly the Generosity of your Disposition I am induced to communicate to you, a short history of myself as a necessary Introduction to a request I shall presume to make. Born of Reputable parents who tho’ in moderate Circumstances, have exerted themselves to procure me an Education, I have after the usual course of private Instruction spent some time at college—But unfortunately my more than affectionate father had contracted a British Debt, which honour & conscience obliged him to discharge & consequently his resources have not been sufficient to continue me at college—Anxious to do the best in my power for an honorable support, I removed to an unhealthy part of the State & taught a School; my business was just enough to support upon decently—and having

been some years before attached to an amiable Woman, who had every accomplishment but a large Estate—I married—In a short time both my wife & myself were seized with sickness under which she laboured about 10 months & expired leaving behind a lovely Infant who has lately left me to deplore the loss of both—My Indisposition has continued till about 3 Months ago—since which Time I have been recovering and am now thro the blessing of Providence in good Health—But my losses during the Time of Sickness, application to Phisicians, relinquishment of my business, and the numerous expences incident to those who reside in a populous City—have conspired to plunge me into Embarrassments which I am now unable (without assistance) to surmount.
My Debts with costs of suit &c., amount to nearly £200. And I am unable to raise the twentieth part of that Sum. Since the return of my health I have been engaged in the study of the Law & hope in a few months to acquire a license to practice. But in the mean time Executions are out against my body for I have no Effects.
Now Sir I have only to request after this candid account of my situation that you will afford me some assistance. I have been always determined rather to solicit the assistance of the Virtuous, than to abandon my Integrity or despond under difficulties.
If you could (provided you deem my request worthy your notice) grant some assistance I hope heaven will reward the deed; and be assured my exertions shall be used to prove myself not unworthy the favour. A Bank note enclosed in a letter and directed To B. N. M. To care of the Post master at Prince Edward Courthouse & conveyed by post will be perhaps the most adviseable method. Modesty imposes silence as to my name, But be assured when I have the happiness to prove myself worthy of the favour that shall not be denied.
I write in haste—expecting the Sherrif. But would just observe that should you deem my request impertinent you may consign the letter to oblivion. But should you think of granting your aid—it shall always command my grateful acknowledgements. I beg leave after wishing you all the Happiness your retirement can afford together with your worthy lady to subscribe with every sentiment of respect your hule st

B. N. M.

